Citation Nr: 0307914	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  01-05 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This case is before the Board of Veterans' Appeals in 
connection with an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1999, a 
statement of the case was issued in June 2000 and a 
substantive appeal was received in June 2001.  The veteran 
requested a Travel Board hearing, but then failed to report 
for a scheduled hearing.  He did not request a postponement.  
Therefore, his hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2002).


FINDING OF FACT

A timely substantive appeal was not received to complete an 
appeal with regard to the claim of entitlement to service 
connection for PTSD.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the veteran's 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200; 20.202 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review is initiated by a notice of disagreement 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the veteran.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  In order to complete an 
appeal to the Board, a claimant must file a substantive 
appeal within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2), (d)(3); 38 C.F.R. §§ 0.301, 20.302.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 
38 U.S.C.A. § 7105.

After reviewing the claims file, the Board finds that the 
veteran did not file a timely substantive appeal with regard 
to the PTSD claim.  As noted above, the case is before the 
Board of Veterans' Appeals on appeal from an August 1998 
rating decision.  He was notified of that decision by letter 
dated September 25, 1998.  A notice of disagreement was 
received in September 1999, and a statement of the case was 
issued in June 2000.  However, the veteran's substantive 
appeal was not received until June 2001, well beyond the 
window of either 60 days from the date the statement of the 
case was issued or one year from the date the rating decision 
was issued.  The record does not show that an extension of 
time for filing the substantive appeal was ever received.  

The Board contacted the veteran and his representative by 
letter dated December 19, 2002, to afford an opportunity to 
address the question of the timeliness of the substantive 
appeal, but no response has been received.  In view of the 
clear statutory language which requires that the substantive 
appeal be received within 60 days of issuance of the 
statement of the case or within one year of the issuance of 
the rating decision, whichever is later, the Board in unable 
to find that a timely substantive appeal was filed in this 
case.  Accordingly, the appeal must be dismissed.

At this point the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
nothing in VCAA altered the statutory jurisdictional 
requirements for initiating and completing an appeal to the 
Board. 


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

